Exhibit 10.1

SEPARATION AGREEMENT

This SEPARATION AGREEMENT (this “Agreement”) by and between Adam C. Peakes
(“Executive”), Noble Corporation plc, a public limited company formed under the
laws of England and Wales (“Parent”), and Noble Drilling Services Inc., a
Delaware corporation (the “Company” and, together with Parent, the “Noble
Parties”), is entered into on September 13, 2019 (the “Effective Date”).
Executive, Parent, and the Company are sometimes collectively referred to as the
“Parties.”

WHEREAS, Executive is currently Senior Vice President and Chief Financial
Officer of Parent and an employee of the Company (an affiliate of Parent) and is
an officer of certain of their affiliates;

WHEREAS, Executive, Parent and the Company mutually desire to establish and
agree on the terms and conditions of Executive’s resignation from Parent, the
Company and their affiliates; and

WHEREAS, the Parties desire to have no further obligations to each other, except
as specifically provided herein or as may be required by law.

NOW, THEREFORE, in consideration of the promises, covenants and undertakings set
forth herein, and in full compromise, release and settlement, accord and
satisfaction and discharge of all claims or causes of action, known or unknown,
the Parties agree as follows:

1. Resignation. Executive has resigned as Senior Vice President and Chief
Financial Officer of Parent and the Company, and from all positions as an
officer or director (or similar position) with any affiliate of Parent,
effective as of September 9, 2019 (the “Resignation Date”). Executive agrees to
take any and all further acts necessary or requested by the Noble Parties to
effectuate his resignation of such positions and termination of employment with
the Company.

2. Covenants of Executive. Executive recognizes that the Noble Parties’
willingness to enter into this Agreement is based in material part on
Executive’s agreement to the provisions of this Section 2, and that Executive’s
breach of the provisions of this Section 2 could materially damage the Company.

(a) Confidentiality and Non-Disclosure of Confidential Information. Parent’s and
its affiliates’ trade secrets and other confidential or proprietary information
(“Confidential Information”) are valuable, special and unique assets of Parent’s
and/or such affiliates’ business, and are the exclusive property of Parent or
such affiliates. Executive shall hold in strict confidence and shall not,
directly or indirectly, disclose or reveal to any person, or use for Executive’s
own personal benefit or for the benefit of anyone else, Confidential Information
except (i) with Parent’s prior written consent, (ii) as required by applicable
law or legal process, or (iii) to the extent such information has become
publicly available. Pursuant to the Defend Trade Secrets Act of 2016, Executive
is advised that an individual shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (x) is made (A) in confidence to a United States federal, state or local
government official, either directly or indirectly, or to an attorney and
(B) solely for the purpose of reporting or investigating a suspected violation
of law or (y) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.



--------------------------------------------------------------------------------

(b) Cooperation. Executive shall, through December 31, 2020 (the “Cooperation
Period”), make himself reasonably available to Parent or its affiliates
(including their attorneys) to provide information and assistance as reasonably
requested by Parent or its affiliates relating to the services provided by
Executive for Parent and its affiliates prior to the Resignation Date (it being
understood that any such request shall take into consideration Executive’s other
personal and professional commitments). Such information and assistance may
include testifying (and preparing to testify) as a witness in any proceeding or
otherwise providing information or reasonable assistance to Parent or its
affiliates in connection with any investigation, claim or suit, and cooperating
with Parent or its affiliates regarding any litigation, government
investigation, regulatory matter, claim or other disputed item involving Parent
or any of its affiliates that relate to matters within the knowledge or
responsibility of Executive during his employment (such matters being referred
to herein as the “Subject Matters”). Specifically, Executive agrees, during the
Cooperation Period (i) to meet with Parent’s or its affiliates’ representatives,
their counsel or other designees at reasonable times and places with respect to
any matter within the scope of this Section 2(b); (ii) to provide truthful
testimony regarding the Subject Matters to any applicable court, agency or other
adjudicatory body; (iii) to provide Parent or any of its affiliates with
immediate notice of subpoena by any non-governmental adverse party (known to
Executive to be adverse to Parent or any of its affiliates or their interests)
relating to the Subject Matters; and (iv) to not voluntarily assist any such
non-governmental adverse party or such non-governmental adverse party’s
representatives in connection with any claim relating to the Subject Matters.
The Company agrees to reimburse Executive for all reasonable, necessary and
documented out of pocket expenses incurred by Executive in complying with
Executive’s obligations under this Section 2(b); provided, however, that any
individual expense over $2,000.00 shall be pre-approved, in writing, by the
Company.

(c) Non-Solicitation; No Hire. For one (1) year following the Resignation Date,
Executive shall not, and shall not encourage, approve or assist any company,
legal entity or other person, without the prior written consent of the Company,
directly or indirectly, solicit, recruit, hire, employ or engage (whether as an
employee, officer, agent, consultant or independent contractor) any person who
is or was at any time during the twelve (12) months prior to the Resignation
Date, any rig manager or higher level employee, any officer or any director of
Parent or any of its affiliates. However, there shall be no such restrictions
regarding any employee laid off or terminated by Company. A general employment
advertisement by an entity of which Executive is a part will not constitute
solicitation or recruitment. The Noble Parties represent, acknowledge, and agree
that the restrictions set forth in this Section 1(c) represent the entirety of
the non-solicitation and non-competition restrictions applicable to Executive
following the Effective Date and, following the Effective Date, there are no
other non-solicitation and non-competition restrictions arising from any other
agreements (i.e., other than those restrictions set forth herein) between
Executive, on the one hand, and a Noble Party or any of its affiliates, on the
other hand, that will prevent or limit Executive’s business activities.

 

2



--------------------------------------------------------------------------------

(d) Non-Disparagement. Executive shall refrain from making, directly or
indirectly, in any public or private communication (whether oral, written or
electronic), any criticisms or negative or disparaging comments or other
statements about Parent or any of the other Releasees (as defined below), or
about any aspect of the respective businesses, operations, financial results or
prospects of Parent or any of its affiliates, including comments relating to
Executive’s resignation. Notwithstanding the foregoing, it is understood and
agreed that nothing in this Agreement is intended to prevent Executive from
making any statements to his spouse or legal advisors, or testifying truthfully
in any legal proceeding (including any legal proceeding between the Parties or
brought by any governmental authority or other third party) or interfere with
any obligation Executive may have to cooperate with or provide information to
any government agency or commission. Parent and its affiliates shall refrain
from, and Parent shall instruct, in writing, that its officers, directors and
human resources representatives and the officers, directors and human resources
representatives of its affiliates to refrain from, making, directly or
indirectly, in any public or private communication (whether oral, written or
electronic), any criticisms or negative or disparaging comments or other
statements about Executive, or about any aspect of the employment relationship
between the Company and Executive, including comments relating to Executive’s
resignation. Notwithstanding the foregoing, it is understood and agreed that
nothing in this Section 2(d) is intended to: (i) prevent any officer, director
or human resources representative of Parent from making any statements to other
officers or directors of Parent or any legal advisor of Parent or any of its
affiliates, or any officer, director or human resources representative of Parent
or any of its affiliates from testifying truthfully in any legal proceeding
(including any legal proceeding between the Parties or brought by any
governmental authority or other third party); or (ii) interfere with any
obligation any such officer, director or human resources representative may have
to cooperate with or provide information to any government agency or commission.

(e) Return of Company Property and Information. No later than ten (10) days
following the Resignation Date, Executive shall promptly deliver to Parent all
records, files, memoranda, correspondence, notebooks, notes, reports, customer
lists, drawings, plans, documents, and other documents and the like containing
any privileged or Confidential Information relating to Parent and its affiliates
or that belong to Parent or any of its affiliates and that Executive used,
prepared or came into contact with during the course of Executive’s employment
with the Company and its affiliates currently in his possession or control, and
all keys, credit cards and passes, and such materials shall remain the sole
property of Parent and/or its affiliates, as applicable. Executive further
agrees to reasonably search for and then, after providing Parent with a copy,
delete all of Parent’s and its affiliates business information, whether or not
privileged or Confidential Information, from all of Executive’s personal
devices, including phones, tablets, computers, and electronic storage devices,
other than information that Executive may need for personal finances and tax
filings, records regarding personal (or family) benefits under any employee
benefit, fringe benefit or payroll plan, program or policy of Parent or any of
its affiliates, or agreements between Executive and Parent or any of its
affiliates.

(f) Remedies. Executive acknowledges and agrees that the terms of this Section 2
are reasonable in scope and are necessary to protect legitimate proprietary and
business interests of Parent and its affiliates in their confidential
information. Executive

 

3



--------------------------------------------------------------------------------

further acknowledges and agrees that (i) Executive’s breach of the provisions of
this Section 2 could cause Parent and its affiliates irreparable harm, which may
not be adequately compensated by money damages, and (ii) if Parent elects to
prevent Executive from breaching such provisions by obtaining an injunction
against Executive, there is a reasonable probability of Parent’s eventual
success on the merits. Executive consents and agrees that if Executive commits
any such breach or threatens to commit any breach, Parent shall be entitled to
seek temporary and permanent injunctive relief from a court of competent
jurisdiction, in addition to, and not in lieu of, such other remedies as may be
available to Parent for such breach, including the recovery of money damages.

3. Consideration. In return for Executive’s covenants in Section 2 above and the
execution of this Agreement, which contains a waiver and release of claims,
without later revocation, the Company agrees to provide certain consideration to
Executive as follows.

(a) Payment. On or before September 18, 2019, an amount in cash totaling
$950,000 shall be paid by the Company to Executive in a lump sum, less
withholdings and deductions required by law or as authorized by Executive, via
wire transfer.

(b) No Additional Benefits. Executive acknowledges that Executive is not
entitled to, and will not receive, any other compensation or benefits from the
Company or its affiliates upon his termination of employment on the Resignation
Date, except the consideration in return for Executive’s execution of this
Agreement and the Final Release (as defined below) (which consideration in
respect of the Final Release is specifically for a release of claims under
(among other things) the Age Discrimination in Employment Act) or as otherwise
specifically described in this Agreement and the Final Release. For the
avoidance of doubt, Executive retains all rights to any accrued and unpaid
salary, vacation pay or other reasonable expense reimbursement claims (pursuant
to the Company’s reimbursement policies) as of the Resignation Date.

4. Waiver and Release of Claims.

(a) General Release by Executive. In consideration of the foregoing, including
the payment described in Section 3(a) above, which Executive hereby expressly
acknowledges as good and sufficient consideration for the releases provided
below (this “Release”), Executive hereby unconditionally and irrevocably
releases, acquits and forever discharges, to the fullest extent permitted by
applicable law, (i) Parent and all of its predecessors, successors and assigns,
(ii) all of Parent’s past, present and future affiliates, parent corporations,
subsidiaries, divisions and joint venture entities and all of their respective
predecessors, successors and assigns, and (iii) all of the past, present and
future officers, directors, managers, shareholders, investors, employee benefit
plan administrators, employees, agents, attorneys and other representatives of
each of the entities described in the immediately preceding clauses (i) and
(ii), individually and in their respective representative capacities (the
persons or entities referred to in the immediately preceding clauses (i),
(ii) and (iii) being, individually, a “Releasee” and, collectively, the
“Releasees”), from any and every action, cause of action, complaint, claim,
demand, administrative charge, legal right, compensation, obligation, damages
(including consequential, exemplary and punitive damages), liability, cost or
expense (including

 

4



--------------------------------------------------------------------------------

attorney’s fees) that Executive has, may have or may be entitled to from or
against any of the Releasees, whether legal, equitable or administrative, in any
forum or jurisdiction, whether known or unknown, foreseen or unforeseen, matured
or unmatured, accrued or not accrued, which arises directly or indirectly out
of, or is based on or related in any way to Executive’s employment with or
termination of employment from the Company or any of its affiliates, including
any such matter arising from the negligence, gross negligence or reckless,
willful or wanton misconduct of any of the Releasees (together, the “Released
Claims”); provided, however, that this Release does not apply to, and the
Released Claims do not include: (x) any claim arising solely and specifically
under the Age Discrimination in Employment Act of 1967; (y) any claim arising
from any breach or failure to perform any provision of this Agreement; or
(z) any claim for worker’s compensation benefits or any other claim that cannot
be waived by a general release.

(b) Release to be Full and Complete; Waiver of Claims, Rights and Benefits. The
Parties intend this release to cover any and all Released Claims, whether they
are contract claims, equitable claims, fraud claims, tort claims, discrimination
claims, harassment claims, whistleblower or retaliation claims, personal injury
claims, constructive or wrongful discharge claims, emotional distress claims,
pain and suffering claims, public policy claims, claims for debts, claims for
expense reimbursement, wage claims, claims with respect to any other form of
compensation, claims for attorney’s fees, other claims or any combination of the
foregoing, and whether they may arise under any employment contract (express or
implied), policies, procedures, practices or by any acts or omissions of any of
the Releasees or whether they may arise under any state, local or federal law,
statute, ordinance, rule or regulation, including all Texas employment
discrimination laws, Chapter 21 of the Texas Labor Code, the Texas Payday Act,
all U.S. federal discrimination laws other than the Age Discrimination in
Employment Act of 1967, the Employee Retirement Income Security Act of 1974
(“ERISA”), Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Rehabilitation Act of 1973, the Americans with Disabilities Act of
1990, the Equal Pay Act, the National Labor Relations Act, the Worker Adjustment
and Retraining Notification Act, the Family and Medical Leave Act, the
Sarbanes-Oxley Act of 2002 or common law, without exception. As such, it is
expressly acknowledged and agreed that this Release is a general release,
representing a full and complete disposition and satisfaction of all of any
Releasee’s real or alleged legal obligations to Executive, with the only
exceptions being as expressly stated in the proviso to Section 4(a) above.
Executive understands and agrees, in compliance with any law, statute,
ordinance, rule or regulation which requires a specific release of unknown
claims or benefits, that this Agreement includes a release of unknown claims,
and Executive hereby expressly waives and relinquishes any and all Released
Claims and any associated rights or benefits that Executive may have, including
any that are unknown to Executive at the time of the execution this Agreement.

(c) Covenant Not to Sue. Executive expressly agrees that neither Executive nor
any person acting on Executive’s behalf will file or bring or permit to be filed
or brought any lawsuit or other action before any court, agency or other
governmental authority for legal or equitable relief against any of the
Releasees involving any of the Released Claims. In the event that such an action
is filed in contravention of the requirements set forth in the preceding
sentence, Executive agrees that such Releasees are entitled to legal and
equitable

 

5



--------------------------------------------------------------------------------

remedies against Executive, including an award of attorney’s fees. However, it
is expressly understood and agreed that the foregoing sentence shall not apply
to any action filed by Executive that is narrowly limited to seeking a
determination as to the validity of this Agreement and enforcement thereof.

(d) Parties in Interest. This Release is for the benefit of the Releasees and
shall be binding on Executive and his heirs, successors and assigns.

5. Protected Rights. Executive acknowledges that nothing contained in this
Agreement, including Section 2 or Section 4 limits Executive’s ability to file a
charge or complaint with a federal, state or local governmental agency or
commission. Executive further acknowledges that this Agreement does not limit
Executive’s ability to communicate with any government agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
government agency, including providing documents or other information, without
notice to Parent. While Executive may file a charge or complaint with any
federal, state or local governmental agency or commission, should Executive file
such a charge or complaint, or should any governmental entity, agency or
commission file a charge, action, complaint or lawsuit against any of the
Releasees based on any Released Claim, Executive agrees not to seek or accept
any resulting payment directly from any of the Releasees. This Agreement does
not limit Executive’s right to receive an award for information provided to any
government agencies. Further, nothing herein waives any claims that Executive
may have: (i) to vested benefits pursuant to any plan governed by ERISA; (ii) to
any insurance protections or benefits or indemnification rights; or (iii) to any
claims first arising, and under circumstances first occurring, after the time
that Executive signs this Agreement.

6. Final Release. With this Agreement, the Noble Parties offer to Executive a
second agreement that includes a release of claims under the Age Discrimination
in Employment Act for additional consideration (the “Final Release”), attached
as Exhibit A. As described in the Final Release, Executive has twenty-one
(21) days to consider the Final Release.

7. Dispute Resolution.

(a) If any controversy, dispute or claim arises that is based upon, resulting
from or relating to this Agreement or Executive’s employment the Company and its
affiliates (“Dispute”), the Parties agree that if resolution is not reached by
discussion and negotiation within ten (10) business days of the inception and
notice to the other Party of the dispute, to attempt to resolve such Dispute by
mediation with a mediator jointly selected by the Parties. The Parties agree to
schedule and conduct the mediation within thirty (30) calendar days of the
dispute. If a Party fails to follow these requirements and initiates any
proceeding before going through mediation process in accordance with this
paragraph, such Party shall be required to bear all of the other Party’s
reasonable attorney’s fees incurred in investigating and responding to such
proceeding for a period of thirty (30) days after the other Party received
written notice of the commencement of such proceeding. Nothing contained in this
Section 7 shall prevent the Parties from initiating a proceeding in the United
States District Court for the Southern District of Texas or, if such court lacks
subject matter jurisdiction, the state district courts of the State of Texas in
Harris County, Texas in order to seek or obtain specific performance or other
injunctive relief relating to the covenants contained in Section 2 of this
Agreement.

 

6



--------------------------------------------------------------------------------

(b) Any Dispute between the Parties shall be resolved exclusively by binding
arbitration pursuant to the rules of the then-prevailing Employment Arbitration
Rules of AAA (the “Rules”) and the United States Arbitration Act, 9 U.S.C.
§§1-16 (the “Act”), with arbitration to occur at Houston, Texas. This paragraph
will control over any conflict between this paragraph and the Act or the Rules.
The Parties agree that the arbitrator will have the primary power to decide any
question about the arbitrability of any claim, dispute or other difference
between them, and judgment on the award rendered by the arbitrator may be
enforced by any court having jurisdiction thereof in Houston, Texas. The
arbitrator shall be selected by mutual agreement of the Parties, if possible. If
the Parties fail to reach agreement upon appointment of an arbitrator within
thirty (30) days following receipt by one Party of the other Party’s notice of
desire to arbitrate, the arbitrator shall be selected from a list or lists of
persons submitted by AAA. The arbitrator must be an attorney licensed to
practice law by the State Bar of Texas. The Parties agree that all matters
subject to the arbitration, including the arbitration itself, shall remain
confidential.

8. Governing Law. This Agreement is entered into under, and shall be governed,
interpreted and enforced for all purposes by, the laws of the State of Texas,
without regard to conflicts of laws principles thereof.

9. Entire Agreement. Except as specifically set forth herein, this Agreement
contains the entire agreement and understanding between the Parties hereto and
supersedes any prior or contemporaneous written or oral agreements,
representations and warranties between them respecting the subject matter
hereof.

10. Amendment. This Agreement may be amended only by a writing signed by
Executive and by one duly authorized representative of each of the Noble
Parties.

11. Tax Withholding; Right of Offset. The Noble Parties may withhold and deduct
from any benefits and payments made or to be made pursuant to this Agreement
(a) all federal, state, local and other taxes as may be required pursuant to any
law or governmental regulation or ruling, (b) all other normal deductions made
with respect to the Company’s employees generally or as authorized by Executive,
and (c) any advances made to Executive prior to the Resignation Date and owed to
the Noble Parties or any of their affiliates.

12. Assignability. None of the Parties shall have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any amounts provided
under this Agreement, and no payments or benefits due hereunder shall be
assignable in anticipation of payment either by voluntary or involuntary acts or
by operation of law.

13. Severability. It is the desire of the Parties hereto that this Agreement be
enforced to the maximum extent permitted by law, and should any provision
contained herein is held to be illegal, invalid or unenforceable under
applicable law, the Parties hereby agree and consent that such provision shall
be reformed to create a valid and enforceable provision to the maximum extent
permitted by law; provided, however, if such provision cannot be reformed, it
shall be deemed

 

7



--------------------------------------------------------------------------------

ineffective and deleted herefrom without affecting any other provision of this
Agreement, and there shall be added automatically as part of this Agreement a
provision as similar in its terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable. This Agreement
should be construed by limiting and reducing it only to the minimum extent
necessary to be enforceable under then applicable law.

14. Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Noble Parties or Executive.

15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.

16. Nonwaiver. No failure or neglect of any Party in any instance to exercise
any right, power, or privilege hereunder or under law shall constitute a waiver
of any other right, power, or privilege or of the same right, power, or
privilege in any other instance. All waivers by a Party must be contained in a
written instrument signed by the Party to be charged and, in the case of Parent
or the Company, by an officer of Parent or the Company, as the case may be
(other than Executive), or other duly authorized person.

17. Notices. Any notice, request, consent or approval required or permitted to
be given under this Agreement or pursuant to law shall be sufficient if in
writing, and if and when sent by certified or registered mail, with postage
prepaid, to Executive’s address most recently on file with the Company, or to
the Company’s principal office, as the case may be.

18. Section 409A; Other Tax Matters. This Agreement is intended to provide
payments that are exempt from and/or that comply with the provisions of
Section 409A of the U.S. Internal Revenue Code of 1986 (the “Code”) and related
regulations and Treasury pronouncements (“Section 409A”), and the Agreement
shall be interpreted accordingly (it being understood that the payment of any
reimbursement hereunder shall be made in a manner exempt from, or in compliance
with, Section 409A pursuant to the Company’s reimbursement policies). If any
provision of this Agreement would cause Executive to incur any additional tax
under Section 409A, the Agreement shall be deemed amended to reform and/or the
Parties will in good faith attempt to reform the provision in a manner that
maintains, to the extent possible, the original intent of the applicable
provision without violating the provisions of Section 409A. Notwithstanding
anything herein to the contrary, if on the date of Executive’s separation from
service Executive is a “specified employee,” as defined in Section 409A, then
any portion of any payments, benefits or other consideration under this
Agreement that are determined to be subject to the additional tax provided by
Section 409A(a)(1)(B) of the Code if not delayed as required by
Section 409A(a)(2)(B)(i) of the Code shall be delayed until the first
(1st) business day of the seventh (7th) month following Executive’s separation
from service date (or, if earlier, Executive’s date of death) and shall be paid
as a lump sum on such date. Executive acknowledges and agrees that Executive has
obtained no advice from Parent or any of its affiliates, or any of their
respective officers, directors, employees, subsidiaries, affiliates, agents,
attorneys or other representatives, and that none of such persons or entities
have made any representation regarding the tax consequences, if any, of
Executive’s receipt of the payments, benefits and other consideration

 

8



--------------------------------------------------------------------------------

provided for in this Agreement. Executive further acknowledges and agrees that
Executive is personally responsible for the payment of all federal, state and
local taxes that are due, or may be due, for any payments and other
consideration received by Executive under this Agreement. Executive agrees to
indemnify the Noble Parties and hold the Noble Parties harmless for any and all
taxes, penalties or other assessments that Executive is, or may become,
obligated to pay on account of any payments made and other consideration
provided to Executive under this Agreement.

19. Certain Acknowledgements of Executive. Executive acknowledges that Executive
has been given a reasonable period of time in which to consider this Agreement
and has been advised to discuss the terms of this Agreement with legal counsel
of Executive’s own choosing. Executive represents that Executive has relied on
Executive’s own knowledge and judgment and on the advice of independent legal
counsel of Executive’s choosing and has consulted with such other independent
advisors as Executive and Executive’s counsel deemed appropriate in connection
with Executive’s review of this Agreement. Based on Executive’s review,
Executive acknowledges that Executive fully and completely understands and
accepts all the terms of this Agreement and their legal effects, and Executive
is entering into this Agreement voluntarily and of Executive’s own free will,
with full consideration of any and all rights which Executive may currently
have. Executive further acknowledges that Executive is not relying on any
representations or statements made by Parent or any of its affiliates, or by any
of their respective officers, directors, employees, affiliates, agents,
attorneys or other representatives, regarding this Agreement, except to the
extent such representations are expressly set forth in this Agreement. Executive
also acknowledges that Executive is not relying upon a legal duty, if one
exists, on the part of Parent or any of its affiliates, or any of their
respective officers, directors, employees, subsidiaries, affiliates, agents,
attorneys or other representatives, to disclose any information in connection
with the execution of this Agreement or its preparation, it being expressly
understood that Executive shall never assert any failure to disclose information
on the part of any such person or entity as a ground for challenging this
Agreement or any provision hereof.

20. Successors and Heirs. This Agreement shall bind and inure to the benefit of
the Noble Parties’ successors and to Executive’s heirs and devisees.

21. Certain Representations of the Parties. Executive represents and warrants
that: (i) he is the sole and lawful owner of all rights, titles and interests in
and to all Released Claims; and (ii) he has the fully legal right, power,
authority and capacity to execute and deliver this Agreement. Each Noble Party
represents and warrants that neither such Noble Party nor any affiliate thereof
has any lawsuit pending (or that is reasonably expected to become pending) in
such Noble Party’s or affiliate’s name, or on behalf of any other person or
entity, against Executive. Each Noble Party further represents, acknowledges,
and agrees that it is not aware of any facts, circumstances, acts, or omissions
that give rise to the basis for a claim by such Noble Party or any of its
affiliates against Executive.

[Execution Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

NOBLE CORPORATION plc               By:      

/s/ Julie J. Robertson

              Date: September 13, 2019   Julie J. Robertson                
Chairman, President and Chief Executive Officer               NOBLE DRILLING
SERVICES INC.               By:  

/s/ Julie J. Robertson

              Date: September 13, 2019   Julie J. Robertson                
Chairman, President and Chief Executive Officer               EXECUTIVE        
     

/s/ Adam C. Peakes

              Date: September 13, 2019 Adam C. Peakes              

[Execution Page to Separation Agreement]

 

10



--------------------------------------------------------------------------------

EXHIBIT A

FINAL RELEASE

RELEASE OF CLAIMS

This RELEASE OF CLAIMS (this “Release”) is made on and effective as of September
            , 2019 (the “Determination Date”) by Adam C. Peakes (“Executive”) in
favor of Noble Corporation plc, a public limited company formed under the laws
of England and Wales (“Parent”), and Noble Drilling Services Inc., a Delaware
corporation (the “Company” and, together with Parent, the “Noble Parties”), and
the other Releasees (as defined herein) in connection with the Separation
Agreement entered into by and between Executive, Parent, and the Company dated
September 13, 2019 (the “Separation Agreement”). Unless otherwise defined
herein, all capitalized terms used in this Release that are defined in the
Separation Agreement shall have the meanings assigned to them in the Separation
Agreement.

WHEREAS, the Separation Agreement includes a general release of claims by
Executive in favor of the Releasees (collectively, the “Prior Release”), which
did not include a release of claims under the Age Discrimination in Employment
Act;

WHEREAS, the Noble Parties wish to obtain a final release of all claims,
including claims under the Age Discrimination in Employment Act, as of the
Determination Date by Executive, and

WHEREAS, Executive is willing to execute and deliver this Release to the Noble
Parties, as specifically provided herein.

NOW, THEREFORE, in consideration of the promises, covenants and undertakings set
forth herein, and in full compromise, release and settlement, accord and
satisfaction and discharge of all claims or causes of action, known or unknown,
the Parties agree as follows:

1. Consideration. Following Executive’s execution and return of this Release,
provided this Release is not timely revoked by Executive, the Company shall pay
to Executive an amount in cash totaling $50,000, which shall be paid in a lump
sum, less withholdings and deductions required by law or as authorized by
Executive, via wire transfer on the first business day after the seventh
(7th) day following the Determination Date. Executive acknowledges that
Executive is not entitled to, and will not receive, any other compensation or
benefits from the Company expect as specified herein.

2. Waiver and Release of Claims.

(a) General Release by Executive. In consideration of the foregoing, including
the payment described in Section 1 above, which Executive hereby expressly
acknowledges as good and sufficient consideration for the releases provided
below, Executive hereby unconditionally and irrevocably releases, acquits and
forever discharges, to the fullest extent permitted by applicable law,
(i) Parent and all of its predecessors, successors and assigns, (ii) all of
Parent’s past, present and future affiliates, parent corporations, subsidiaries,
divisions and joint venture entities and all of their respective predecessors,
successors and assigns, and (iii) all of the past, present and future officers,
directors, managers, shareholders, investors, employee benefit plan
administrators, employees, agents, attorneys and other representatives of each
of the entities described in the immediately preceding clauses (i) and (ii),
individually and in their respective

 

A-1



--------------------------------------------------------------------------------

representative capacities (the persons or entities referred to in the
immediately preceding clauses (i), (ii) and (iii) being, individually, a
“Releasee” and, collectively, the “Releasees”), from any and every action, cause
of action, complaint, claim, demand, administrative charge, legal right,
compensation, obligation, damages (including consequential, exemplary and
punitive damages), liability, cost or expense (including attorney’s fees) that
Executive has, may have or may be entitled to from or against any of the
Releasees, whether legal, equitable or administrative, in any forum or
jurisdiction, whether known or unknown, foreseen or unforeseen, matured or
unmatured, accrued or not accrued, which arises directly or indirectly out of,
or is based on or related in any way to Executive’s employment with or
termination of employment from the Company or any of its affiliates, including
any such matter arising from the negligence, gross negligence or reckless,
willful or wanton misconduct of any of the Releasees (together, the “Released
Claims”); provided, however, that this Release does not apply to, and the
Released Claims do not include: (x) any claim arising solely and specifically
under the Age Discrimination in Employment Act of 1967 after the date Executive
signs this Release; (y) any claim arising from any breach or failure to perform
any provision of the Separation Agreement or this Release; or (z) any claim for
worker’s compensation benefits or any other claim that cannot be waived by a
general release.

(b) Release to be Full and Complete; Waiver of Claims, Rights and Benefits. The
Parties intend this Release to cover any and all Released Claims, whether they
are contract claims, equitable claims, fraud claims, tort claims, discrimination
claims, harassment claims, whistleblower or retaliation claims, personal injury
claims, constructive or wrongful discharge claims, emotional distress claims,
pain and suffering claims, public policy claims, claims for debts, claims for
expense reimbursement, wage claims, claims with respect to any other form of
compensation, claims for attorneys’ fees, other claims or any combination of the
foregoing, and whether they may arise under any employment contract (express or
implied), policies, procedures, practices or by any acts or omissions of any of
the Releasees or whether they may arise under any state, local or federal law,
statute, ordinance, rule or regulation, including all Texas employment
discrimination laws, Chapter 21 of the Texas Labor Code, the Texas Payday Act,
all U.S. federal discrimination laws, the Age Discrimination in Employment Act
of 1967, the Employee Retirement Income Security Act of 1974, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Rehabilitation Act
of 1973, the Americans with Disabilities Act of 1990, the Equal Pay Act, the
National Labor Relations Act, the Older Workers Benefit Protection Act, the
Worker Adjustment and Retraining Notification Act, the Family and Medical Leave
Act, the Sarbanes-Oxley Act of 2002 or common law, without exception. As such,
it is expressly acknowledged and agreed that this Release is a general release,
representing a full and complete disposition and satisfaction of all of any
Releasee’s real or alleged legal obligations to Executive, with the only
exceptions being as expressly stated in the proviso to Section 2(a) above.
Executive understands and agrees, in compliance with any law, statute,
ordinance, rule or regulation which requires a specific release of unknown
claims or benefits, that this Release includes a release of unknown claims, and
Executive hereby expressly waives and relinquishes any and all Released Claims
and any associated rights or benefits that Executive may have, including any
that are unknown to Executive at the time of the execution this Release.

 

A-2



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, nothing herein waives any claims that
Executive may have: (i) to vested benefits pursuant to any plan governed by
ERISA; (ii) to any insurance protections or benefits or indemnification rights;
or (iii) to any claims first arising, and under circumstances first occurring,
after the time that Executive signs this Release.

(d) Certain Representations and Acknowledgements of Executive. Executive
represents and warrants that: (i) Executive is the sole and lawful owner of all
rights, titles and interests in and to all Released Claims; and (ii) Executive
has the fully legal right, power, authority and capacity to execute and deliver
this Release. Executive acknowledges that Executive has been given a reasonable
period of time of twenty-one (21) days, in which to consider this Release and
has been advised to discuss the terms of this Release with legal counsel of
Executive’s own choosing. Executive represents that Executive has relied on
Executive’s own knowledge and judgment and on the advice of independent legal
counsel of Executive’s choosing and has consulted with such other independent
advisors as Executive and Executive’s counsel deemed appropriate in connection
with Executive’s review of this Release. Based on Executive’s review, Executive
acknowledges that Executive fully and completely understands and accepts all the
terms of this Release and their legal effects, and Executive is entering into
this Release voluntarily and of Executive’s own free will, with full
consideration of any and all rights which Executive may currently have.
Executive further acknowledges that Executive is not relying on any
representations or statements made by Parent or any of its affiliates, or by any
of their respective officers, directors, employees, affiliates, agents,
attorneys or other representatives, regarding this Release, except to the extent
such representations are expressly set forth in this Release. Executive also
acknowledges that Executive is not relying upon a legal duty, if one exists, on
the part of Parent or any of its affiliates, or any of their respective
officers, directors, employees, subsidiaries, affiliates, agents, attorneys or
other representatives, to disclose any information in connection with the
execution of this Release or its preparation, it being expressly understood that
Executive shall never assert any failure to disclose information on the part of
any such person or entity as a ground for challenging this Release or any
provision hereof.

(e) Covenant Not to Sue. Executive expressly agrees that neither Executive nor
any person acting on Executive’s behalf will file or bring or permit to be filed
or brought any lawsuit or other action before any court, agency or other
governmental authority for legal or equitable relief against any of the
Releasees involving any of the Released Claims. In the event that such an action
is filed against any of the Releasees, Executive agrees that such Releasees are
entitled to legal and equitable remedies against Executive, including an award
of attorney’s fees. Notwithstanding the foregoing, Executive acknowledges that
nothing contained in this Release limits Executive’s ability to file a charge or
complaint with a federal, state or local governmental agency or commission.
Executive further acknowledges that this Release does not limit Executive’s
ability to communicate with any government agencies or otherwise participate in
any investigation or proceeding that may be conducted by any government agency,
including providing documents or other information, without notice to Parent.
This Release does not limit Executive’s right to receive an award for
information provided to any government agencies. While nothing in this Release
limits Executive’s ability to file a charge or complaint with any federal, state

 

A-3



--------------------------------------------------------------------------------

or local governmental agency or commission, should Executive file a charge or
complaint with any governmental agency, or should any governmental entity,
agency or commission file a charge, action, complaint or lawsuit against any of
the Releasees based on any Released Claim, Executive agrees not to seek or
accept any resulting payment from the Releasees.

(f) Parties in Interest. This Release is for the benefit of the Releasees and
shall be binding on Executive and his heirs, successors and assigns.

3. Amendment; Revocation. This Release may not be clarified, modified, changed
or amended except in writing signed by Executive and the Noble Parties.
Notwithstanding any other provision in this Release to the contrary, Executive
may revoke this Release, in writing, for up to seven (7) days following the date
of Executive’s execution of this Release, by delivering a written notice of
Executive’s revocation of this Release to the Company. Any such notice of
revocation shall be (a) addressed to William Turcotte, Senior Vice President &
General Counsel of Parent, c/o the Company at its offices at 13135 South Dairy
Ashford, Suite 800, Sugar Land, Texas 77478-3686, or via facsimile or email
(facsimile: (281) 491-2092; email: wturcotte@noblecorp.com); and (b) deemed
given, delivered and effective on the earliest of: (i) in the case of delivery
by facsimile or email, on the date of transmission, if such notice is delivered,
and confirmation of receipt is received, by Executive, prior to 5:00 p.m.
(Central Time) on a business day, and, otherwise, on the first business day
after the date of transmission (provided that Executive has received
confirmation of receipt of such transmission); (ii) one (1) business day after
when sent, if sent by nationally recognized overnight courier service (charges
prepaid); or (iii) upon actual receipt. Executive acknowledges and agrees that
if Executive (i) fails to timely sign this Release prior to the close of the
twenty-one (21)-day consideration period described in Section 2(d) above or
(ii) timely revokes this Release, this Release will be null and void and of no
effect, and the Company will not have any obligation to pay Executive the
consideration described in Section 1 above.

4. Severability. If any provision of this Release is held to be illegal, invalid
or unenforceable under applicable law, that provision shall be severable and
this Release shall be construed and enforced as if that illegal, invalid or
unenforceable provision never comprised a part hereof, and the remaining
provisions of this Release shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision, and there shall
be added automatically as part of this Release a provision as similar in its
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable. This Release should be construed by limiting
and reducing it only to the minimum extent necessary to be enforceable under
then applicable law.

5. Section Headings. Titles and headings to Sections and subsections hereof are
for the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions of this Release.

6. Applicable Law. This Release shall be interpreted and construed in accordance
with the substantive laws of the State of Texas, without giving effect to any
conflicts of laws provisions thereof that would result in the application of the
laws of any other jurisdiction.

 

A-4



--------------------------------------------------------------------------------

7. Dispute Resolution. The Parties agree to submit any dispute arising out of or
relating to this Release to the arbitration procedure as described in Section 7
of the Separation Agreement.

8. Successors and Heirs. This Release shall bind and inure to the benefit of the
Noble Parties’ successors and to Executive’s heirs and devisees.

[Execution Page Follows]

 

A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Release as of the
Determination Date.

 

NOBLE CORPORATION plc               By:      

                     

              Date: September         , 2019   Julie J. Robertson              
  Chairman, President and Chief Executive Officer               NOBLE DRILLING
SERVICES, INC.               By:  

                     

              Date: September         , 2019   Julie J. Robertson              
  Chairman, President and Chief Executive Officer               EXECUTIVE      
       



                     

              Date: September         , 2019 Adam C. Peakes              

[Execution Page to Final Release]

 

A-6